Cuyahoga App. No. 82891, 2004-Ohio-4465. On review of order certifying a conflict. The court *1437determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed November 15, 2004: '
“Whether, before awarding legal custody to a nonparent, a trial court must first find the noncustodial parent unsuitable when a child has been determined to be abused, neglected or dependent?”
The conflict cases are In re D.R., 153 Ohio App.3d 156, 2003-Ohio-2852, 792 N.E.2d 203; In re T.W., Summit App. No. 21594, 2003-Ohio-7185; In re Gales, Franklin App. Nos. 03AP-445 and 03AP-446, 2003- Ohio-6309; In re Farrow, Franklin App. No. 01AP-837, 2002-Ohio-3237; and In re Osberry, Allen App. No. 1-03-26, 2003-Ohio-5462.